890 So.2d 1238 (2005)
Brian MARTIN, Appellant,
v.
STATE of Florida, DEPARTMENT OF CORRECTIONS and Division Of Risk Management, Appellees.
No. 1D03-4551.
District Court of Appeal of Florida, First District.
January 19, 2005.
Robert M. Cox and Paul A. Kelley, Winter Park; Bill McCabe, Longwood, for Appellant.
William H. Rogner of Hurley, Rogner, Miller, Cox & Waranch & Westcott, P.A., Winter Park, for Appellees.
PER CURIAM.
In this workers' compensation case, we agree with the claimant, a former correctional officer for the Florida Department of Corrections, that, as a matter of fact and law, the date of his accident was October 24, 2002. Therefore, the claimant is entitled to the statutory presumption of compensability of his heart disease afforded by section 112.18(1), Florida Statutes (2002). Our conclusion on this point makes it unnecessary to address the remaining points raised. We reverse the final order of the judge of compensation claims denying and dismissing claimant's claim for benefits, and remand for further proceedings consistent with this opinion and chapter 440.
REVERSED and REMANDED, with directions.
BARFIELD, WEBSTER and BROWNING, JJ., concur.